Order entered July 13, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00380-CV

           LUTHERAN SOCIAL SERVICES OF THE SOUTH, INC., Appellant

                                               V.

WINNIE BLOUNT, INDIVIDUALLY AND AS NEXT FRIEND OF P.B., MINOR CHILD,
                AND JOHN BLOUNT, INDIVIDUALLY AND
            AS NEXT FRIEND OF P.B., MINOR CHILD, Appellees

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-02429

                                           ORDER
       We GRANT appellees’ July 9, 2015 unopposed motion for an extension of time to file a

brief. Appellees shall file a brief by AUGUST 14, 2015. We caution appellees that no further

extension of time will be granted in this accelerated appeal absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE